Exhibit 10.1

AMENDMENT NO. 2
to
CREDIT AGREEMENT
THIS AMENDMENT NO. 2 (“Amendment”) is made as of April 15, 2014 by and among
Puget Energy, Inc. (“Borrower”), the Lenders party hereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).
WHEREAS, Borrower, Lenders and Administrative Agent are parties to that certain
Credit Agreement, dated as of February 10, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement;
WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.
1.Amendments to Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:
(a)    The definition of “Aggregate Commitment” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Amendment No. 2 Effective Date, the Aggregate
Commitment is $800,000,000.
(b)    The definition of “Applicable Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the pricing grid in its entirety
and replacing it with the following pricing grid:
Pricing Level
Commitment Fee Rate
Eurodollar Spread for Eurodollar Loans
ABR Spread for ABR Loans
Level I
0.175%
1.25%
0.25%
Level II
0.225%
1.50%
0.50%
Level III
0.275%
1.75%
0.75%
Level IV
0.350%
2.00%
1.00%
Level V
0.450%
2.50%
1.50%
Level VI
0.525%
3.00%
2.00%

(c)    The definition of “Business Plan” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------



“Business Plan” has the meaning assigned to such term in this Agreement prior to
the Amendment No. 2 Effective Date.
(d)    The definition of “Excluded Taxes” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f), (d) any
U.S. Federal withholding Taxes imposed under FATCA and (e) any Business and
Occupation Taxes imposed by the State of Washington.
(e)    The definition of “Existing Indebtedness” appearing in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Existing Indebtedness” means (a) Indebtedness under this Agreement, (b)
Indebtedness of the Borrower or any Subsidiary that is outstanding on the
Effective Date and listed on Schedule 1.01(a) and (c) any Permitted Refinancing
Indebtedness thereof.
(f)    The definition of “FATCA” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
(g)    The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such



2

--------------------------------------------------------------------------------



rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.
(h)    The definition of “Maturity Date” appearing in Section 1.01 of the Credit
Agreement is hereby amended by deleting “February 10, 2017” and inserting
therefor “April 15, 2018, as such date may be extended in accordance with
Section 2.22”.
(i)    The definition of “Other Connection Taxes” appearing in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or Financing
Document).
(j)    Clause (viii) of the definition of “Permitted Acquisition” appearing in
Section 1.01 of the Credit Agreement is hereby amended by deleting “covenants”
and inserting therefor “covenant”.
(k)    The definition of “Permitted Refinancing Indebtedness” appearing in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member, as applicable, issued in exchange for, or the Net Cash Proceeds of
which are used to refund, refinance, replace, defease or discharge Existing
Indebtedness; provided, that such Indebtedness shall not be required to reduce
any commitment with respect to such Existing Indebtedness; and provided further,
that:
(i)    The principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of and any unfunded commitment under the Indebtedness
extended, refinanced, renewed, replaced, defeased or refunded (plus (x) all
refinancing fees and expenses incurred in connection therewith including,
without limitation, underwriting fees, closing fees, agency fees, premiums,
make-whole amounts or original issue discount and LIBOR breakage costs due in
accordance with Section 2.16 of this Agreement and other reasonable
out-of-pocket expenses incurred by the Borrower and (y) an amount equal to any
termination payment paid pursuant to an Interest Hedging Agreement which has
been terminated



3

--------------------------------------------------------------------------------



by the Borrower in connection with the incurrence of any Permitted Refinancing
Indebtedness);
(ii)    Such Permitted Refinancing Indebtedness has weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(iii)    If the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to this Agreement, such
Permitted Refinancing Indebtedness is subordinated in right of payment to this
Agreement on terms, taken as whole, at least as favorable to the Lenders as the
subordination terms contained in the documentation governing the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded; provided
that a certificate of an Authorized Officer of the Borrower is delivered to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);
(iv)    Such Indebtedness is incurred by the Person who is the obligor on the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(v)    The Permitted Refinancing Indebtedness is not secured by any Collateral
not granted to the holders of the Indebtedness being financed, renewed,
replaced, defeased or refunded; and
(vi)    Such Permitted Refinancing Indebtedness shall have terms which shall be
no more restrictive taken as a whole, and shall not, taken as a whole, be
materially less favorable, in any respect on the Borrower or the Operating
Companies than the provisions of the Indebtedness being refinanced, renewed,
replaced, defeased or refunded; provided, however, that the foregoing
requirements shall not apply to pricing terms in respect of any Indebtedness
being so refinanced so long as such pricing is consistent with then-prevailing
market pricing.
(l)    The definition of “Recipient” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
(m)    Section 1.01 of the Credit Agreement is hereby amended to insert the
following defined terms in the appropriate alphabetical order:
“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.22.



4

--------------------------------------------------------------------------------



“Amendment No. 2 Effective Date” means April 15, 2014.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Existing Revolving Credit Maturity Date” has the meaning assigned to such term
in Section 2.22(a).
“Extending Lender” has the meaning assigned to such term in Section 2.22(b).
“Extension Date” has the meaning assigned to such term in Section 2.22(a).
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.
“Lender Notice Date” has the meaning assigned to such term in Section 2.22(a).
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Non-Extending Lender” has the meaning assigned to such term in Section 2.22(b).
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Receivables Facility” means any receivables or securitization facility or
facilities made available to the Borrower or any of its Subsidiaries pursuant to
which assets and related security are sold, pledged or otherwise transferred to
one or more special purpose entities and thereafter to certain investors or
creditors.
“Revolving Credit Maturity Date” has the meaning assigned to such term in
Section 2.22(a).



5

--------------------------------------------------------------------------------



“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
(n)    Section 1.01 of the Credit Agreement is hereby amended by deleting in
their entirety the definitions of “AFUDC”, “Cash Interest Expense”,
“Consolidated Capital Expenditures”, “Consolidated Current Assets”,
“Consolidated EBITDA”, “Consolidated Interest Expense”, “Consolidated Net
Income”, “Consolidated Working Capital”, “Group FFO”, “Group FFO Coverage
Ratio”, “Group Interest”, “Projections”, “Quarter End Date” and “Test Period”.
(o)    Section 2.19(b) of the Credit Agreement is hereby amended by inserting “a
Non-Extending Lender pursuant to Section 2.22 or” before the phrase “a
Defaulting Lender” in the first clause (iii).
(p)    Clause (i)(B) of Section 2.20 of the Credit Agreement is hereby amended
by deleting “covenants” and inserting therefor “covenant”.
(q)    The Credit Agreement is hereby amended to insert a new Section 2.22 as
follows:
Extension of Revolving Credit Maturity Date.
(a)    The Borrower may, at any time, from time to time, not more than ninety
(90) days and not less than thirty (30) days prior to any anniversary of the
Amendment No. 2 Effective Date, by notice to the Administrative Agent (who shall
promptly notify the Lenders) not later than 10 Business Days (or such shorter
period as the Administrative Agent may agree in its reasonable discretion) prior
to the date on which the Lenders are requested to respond thereto (each such
date, a “Lender Notice Date”), request that each Lender extend (each such date
on which such extension occurs, an “Extension Date”) the Maturity Date with
respect to such Lender’s Loans (such Lender’s “Revolving Credit Maturity Date”)
to the date that is one year after the Revolving Credit Maturity Date then in
effect for such Lender (such Lender’s “Existing Revolving Credit Maturity
Date”).
(b)    Each Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given not later than the applicable Lender
Notice Date, advise the Administrative Agent whether or not such Lender agrees
to such extension (each Lender that determines to so extend its Revolving Credit
Maturity Date, an “Extending Lender”). Each Lender that determines not to so
extend its Revolving Credit Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Lender Notice Date), and any Lender that
does not advise the Administrative Agent of its election to agree to such an
extension on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall



6

--------------------------------------------------------------------------------



not obligate any other Lender to so agree, and it is understood and agreed that
no Lender shall have any obligation whatsoever to agree to any request made by
the Borrower for extension of its Revolving Credit Maturity Date.
(c)    The Administrative Agent shall promptly notify the Borrower of each
Lender’s determination under this Section.
(d)    The Borrower shall have the right, but shall not be obligated, on or
before the applicable Revolving Credit Maturity Date for any Non-Extending
Lender to replace such Non-Extending Lender with, and add as “Lenders” under
this Agreement in place thereof, one or more financial institutions (each, an
“Additional Commitment Lender”) approved by the Administrative Agent and the
Issuing Banks in accordance with the procedures provided in Section 2.19(b),
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption (in accordance with and subject to the restrictions
contained in Section 9.04, with the Borrower or replacement Lender obligated to
pay any applicable processing or recordation fee) with such Non-Extending
Lender, pursuant to which such Additional Commitment Lenders shall, effective on
or before the Revolving Credit Maturity Date for such Non-Extending Lender,
assume a Commitment (and, if any such Additional Commitment Lender is already a
Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such effective date).  Prior to any Non-Extending Lender being
replaced by one or more Additional Commitment Lenders pursuant hereto, such
Non-Extending Lender may elect, in its sole discretion, by giving irrevocable
notice thereof to the Administrative Agent and the Borrower (which notice shall
set forth such Lender’s new Revolving Credit Maturity Date), to become an
Extending Lender.  The Administrative Agent may effect such amendments to this
Agreement as are reasonably necessary to provide for any such extensions with
the consent of the Borrower but without the consent of any other Lenders.
(e)    If (and only if) the total of the Commitments of the Lenders that have
agreed to extend their Revolving Credit Maturity Date is more than 50% of the
aggregate amount of the Commitments in effect immediately prior to the
applicable Extension Date, then, effective as of the applicable Extension Date,
the Revolving Credit Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date that is one year
after the Existing Revolving Credit Maturity Date (except that, if such date is
not a Business Day, such Revolving Credit Maturity Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement and shall be
bound by the provisions of this Agreement as a Lender hereunder and shall have
the obligations of a Lender hereunder.
(f)    Notwithstanding the foregoing, (x) no more than two (2) extensions of the
Revolving Credit Maturity Date shall be permitted hereunder (and not more than
one such extension may be requested during any nine-month period) and (y) any
extension of any Revolving Credit Maturity Date pursuant to this Section 2.22
shall not be effective with respect to any Extending Lender unless:
(i)    there shall exist no Default or Event of Default on the applicable
Extension Date and immediately after giving effect thereto;
(ii)    the representations and warranties made by the Borrower contained herein
shall be true and correct in all material respects (other than to the extent
qualified by materiality or “Material Adverse Effect”, in which case, such
representations and warranties shall be true and



7

--------------------------------------------------------------------------------



correct) with the same effect as though such representations and warranties had
been made on and as of the date of such extension (or to the extent that such
representations and warranties specifically refer to an earlier date as of such
earlier date); and
(iii)    the Administrative Agent shall have received a certificate from the
Borrower signed by an Authorized Officer of the Borrower (A) certifying the
accuracy of the foregoing clauses (i) and (ii) and (B) certifying and attaching
the resolutions adopted by the Borrower approving or consenting to such
extension.
(g)    On the Revolving Credit Maturity Date of each Non-Extending Lender, (i)
the Revolving Credit Commitment of each Non-Extending Lender shall automatically
terminate and (ii) the Borrower shall repay such Non-Extending Lender in
accordance with Section 2.10 (and shall pay to such Non-Extending Lender all of
the other obligations owing to it under this Agreement) and after giving effect
thereto shall prepay any Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 2.16) to the extent necessary to keep
outstanding Loans ratable with any revised Applicable Percentage of the
respective Lenders effective as of such date, and the Administrative Agent shall
administer any necessary reallocation of the Revolving Credit Exposures (without
regard to any minimum borrowing, pro rata borrowing and/or pro rata payment
requirements contained elsewhere in this Agreement).
(h)    This Section shall supersede any provisions in Section 9.02 to the
contrary.
(r)    Section 3.12 of the Credit Agreement is hereby amended by deleting “the
Projections and any other” and inserting therefor “any” and deleting
“Projections or”.
(s)    The Credit Agreement is hereby amended to insert a new Section 3.23 as
follows:
Anti-Corruption Laws and Sanctions. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate Anti-Corruption Laws or
applicable Sanctions.
(t)    Section 5.01(c) of the Credit Agreement is hereby amended by deleting it
in its entirety and inserting therefor “[reserved];”.
(u)    Section 5.04 of the Credit Agreement is hereby amended to insert a new
clause (c) as follows: “The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.”
(v)    Section 5.09 of the Credit Agreement is hereby amended by adding the
following sentence to the end: “The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers,



8

--------------------------------------------------------------------------------



employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.”
(w)    Section 6.01(u) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Liens securing Permitted Refinancing Indebtedness of the Borrower and other
Indebtedness of the Borrower of the type described in clauses (a) and (b) of the
definition of “Indebtedness” (but not of any Indebtedness of any other Borrower
Group Member); provided that such Liens and any rights in respect thereof are
subject to the terms of the Collateral Agency Agreement, and the Borrower shall
be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenant contained in Section 6.09;
(x)    Section 6.01(v) of the Credit Agreement is hereby renumbered as Section
6.01(w).
(y)    The Credit Agreement is hereby amended to insert a new Section 6.01(v) as
follows:
Liens securing Indebtedness or arising in connection with Receivables
Facilities, provided, that the sum (without duplication) of all such
Indebtedness, plus the aggregate investment or claim held at any time by all
purchasers, assignees or other transferees of (or of interests in) receivables
and other rights to payment in all Receivables Facilities shall not at any time
exceed $250,000,000; and
(z)    Section 6.02(d) of the Credit Agreement is hereby amended by deleting
“15%” and inserting therefor “20%”.
(aa)    Section 6.02(i) of the Credit Agreement is hereby amended by deleting
“$5,000,000” and inserting therefor “$10,000,000”.
(bb)    Section 6.02(j) of the Credit Agreement is hereby amended by deleting it
in its entirety and inserting therefor “[reserved];”.
(cc)    Section 6.02(k) of the Credit Agreement is hereby amended by deleting
“.” from the end of the paragraph and inserting therefor “; and”.
(dd)    The Credit Agreement is hereby amended to insert a new Section 6.02(l)
as follows:
the sale, assignment or other transfer of accounts receivable or other rights to
payment pursuant to any Receivables Facility.
(ee)    The final paragraph of Section 6.02 of the Credit Agreement is hereby
amended by deleting “covenants” and inserting therefor “covenant”.



9

--------------------------------------------------------------------------------



(ff)    Section 6.09(a) of the Credit Agreement is hereby amended by deleting it
in its entirety and inserting therefor “RESERVED”.
(gg)    Section 9.02(b) of the Credit Agreement is hereby amended by deleting
from the first sentence “Neither” and inserting therefor “Except as provided in
Section 2.22 with respect to the extension of the then-existing Revolving Credit
Maturity Date, neither”.
(hh)    Section 9.04(b)(iii) of the Credit Agreement is hereby amended by
inserting “(and stated interest)” after “principal amount”.
(ii)    Schedule 2.01 to the Credit Agreement is hereby amended by deleting the
Lender commitment table and inserting therefor the following table:
Lender
Commitment
CoBank, ACB
110,000,000


Export Development Canada
80,000,000


JPMorgan Chase Bank, N.A.
80,000,000


Wells Fargo Bank, National Association
48,000,000


Bank of America, N.A.
52,000,000


Barclays Bank plc
40,000,000


SunTrust Bank
60,000,000


The Bank of Nova Scotia
60,000,000


The Royal Bank of Scotland plc
60,000,000


Union Bank, N.A.
60,000,000


US Bank, National Association
52,000,000


KeyBank National Association
42,000,000


Canadian Imperial Bank of Commerce
40,000,000


Associated Bank, N.A.
16,000,000


   Aggregate Commitments


$800,000,000





2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received:
(a)    counterparts of this Amendment duly executed by the Borrower, the Lenders
and the Administrative Agent;
(b)    such documents, opinion letters and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing (or the equivalent in the applicable jurisdiction)
of the Borrower, the authorization of the transactions contemplated by this
Amendment and any other legal matters relating to the Borrower, the Financing
Documents or the transactions contemplated by this Amendment, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;
and
(c)    all fees and other amounts due and payable on or prior to the Amendment
No. 2 Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Financing Documents.



10

--------------------------------------------------------------------------------



3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Financing Document shall mean and be a
reference to the Credit Agreement as amended hereby. This Amendment shall
constitute a Financing Document.
(b)    Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[SIGNATURE PAGES FOLLOW]





11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


PUGET ENERGY, INC.
as the Borrower




By: /s/ Brandon Lohse
Name:    Brandon Lohse
Title:    Corporate Treasurer





Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.
as a Lender and as the Administrative Agent




By: /s/ Helen D. Davis
Name: Helen D. Davis
Title: Vice President



Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



COBANK, ACB
as a Lender




By: /s/ Dave James
Name: Dave James
Title: Vice President

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



EXPORT DEVELOPMENT CANDADA,
as a Lender




By: /s/ Oscar Klinge
Name: Oscar Klinge
Title: Senior Associate
Structure and Project Finance




By: /s/ Guillermo Freire
Name: Guillermo Freire
Title: Directors, Power & Utilities
Structure and Project Finance

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender,




By: /s/ Yann Blinert
Name: Yann Blinert
Title: Director

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.
as a Lender




By: /s/ Stephen Maloney
Name: Stephen Maloney
Title: Senior Vice President

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



BARCLAYS BANK PLC
as a Lender




By: /s/ Vanessa A. Kurbatskiy
Name: Vanessa A. Kurbatskiy
Title: Vice President

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



SUNTRUST BANK
as a Lender




By: /s/ Yann Pirio
Name: Yann Pirio
Title: Managing Director

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



The Bank of Nova Scotia
as a Lender




By: /s/ Thane Rattew
Name: Thane Rattew    
Title: Managing Director

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



THE ROYAL BANK OF SCOTLAND PLC
as a Lender and an Energy Hedging Issuing Bank




By: /s/ Andrew N Taylor
Name: Andrew N Taylor
Title: Vice President

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



UNION BANK, N.A.
as a Lender




By: /s/ Jeff Fesenmaier
Name: Jeff Fesenmaier
Title: Director

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



US BANK, NATIONAL ASSOCIATION
as a Lender




By: /s/ Holland H. Williams
Name: Holland H. Williams
Title: Vice President & Portfolio Manager

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION
as a Lender




By: /s/ Keith D Smith
Name: Keith D Smith
Title: Senior Vice President

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



Canadian Imperial Bank of Commerce, New York Branch
as a Lender




By: /s/ Anju Abraham
Name: Anju Abraham
Title:




By: /s/ Robert Casey
Name: Robert Casey
Title:

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)

--------------------------------------------------------------------------------



Associated Bank, N.A.
as a Lender




By: /s/ Kristin Isleib
Name: Kristin Isleib
Title: Senior Vice President




 

Signature Page to
Amendment No. 2 to Credit Agreement
(Puget Energy, Inc.)